DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                     			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract  without significantly more. 
	Claims 31-40 are directed to a method.  Claims 21-30 is directed to a system.
Claim 21 recites the limitations of  :
receive a request for access to refinancing services in association with client
account information;
determine, based on the client account information, whether to grant access to the refinancing services;
in response to granting access to the refinancing services, prompt to identify one or more credit cards and corresponding access information associated with each of the one or more credit cards;

determine whether transaction activity associated with any of the one or more credit cards qualifies for refinancing;

direct a display of information identifying one or more eligible purchases; and

in response to input indicating a request to initiate a refinance transaction with respect to at least one of the one or more eligible purchases, coordinate a payment to a credit card company associated with the at least one of the one or more eligible purchases.

 	This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).

The function of “receive” involves a data gathering step.
The steps of “determine”,  “granting access” and “coordinate” involve a business decision or mental step.  The steps or determine and granting access also comprise a generic computer function. 
The step of “display” involves an insignificant post solution activity.

Claims 22 and 32 further describe the data of a client account to be used in the process of claim 21.
Claims 23-24   33-34 involve a financial or business decision similar to a mental process.

Claims 25 and 35 are data gathering functions of accessing a bank or account information and further describe a financial data.

Claims 26 and 36 recite a data gathering function of granting or accessing information.

Claims 27 and 37 are directed to a comparing function which is a generic computer function.  

Claim 27 also involves a business decision which is similar to a mental process.

Claims 28 and 38 involve an insignificant post solution activity of presenting data.  

Claims 29 and 30 are not directed to performing a function or to recite means or structure for performing a function but merely recites a description of a financial product or data.

	 The independent claims recite the additional elements  of a “client device”, a  “processing circuitry”  and  a  “network connection” .   Each of these claimed elements is noted to perform their generic functions.  

These additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the client device or the network, and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.

None of the functions or steps or elements recited in the claims provide, and nowhere in the applicant’s shows any description or explanation as to how the claimed client device and processor circuitry are intended to provide: (1) a “solution . . . necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” as explained by the Federal Circuit in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014); (2) “a specific  improvement to the way computers operate,” as explained in Enfish, 822 F.3d at 1336; or (3) an “unconventional technological solution ... to a technological problem” that “improve[s] the performance of the system itself,” as explained in Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1299-1300 (Fed. Cir. 2016).

The claims merely amount to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system (e.g. a computer system comprising a generic database; a generic element for providing an internet store comprising a website; a generic element for receiving consumer input; a generic display on the website; and a generic element to allow the consumer to complete a purchase) to merely carry out the abstract idea itself. 
The judicial exception is not integrated into a practical application.  In particular, the claimed client device and “processor circuitry” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 16 is directed to an abstract idea.    
The prior art taken alone or in combination failed to teach suggest:
Liu (US Pat.No. 11276048 B2) disclose an online payment processing method, apparatus and system to provide a simpler and less expensive online fund payment processing process. The method includes: sending a payment processing request from a merchant client to a payment request receiving server, the payment processing request carrying payment information; sending a uniform resource locator (URL) request to an open platform; processing payment by the open platform server based on the payment information obtained from the payment request receiving server and user information obtained from a user through a user client.

Gupta et al (US Pat. No. 8099361 B1) disclose a network-based transaction processing system which allows online users to flexibly and efficiently make payments using a combination of different payment instruments. The system includes a user interface through which each user can define one or more personal payment plans. Each such payment plan specifies a plurality of payment instruments, and includes rules that specify how the monetary amount associated with a transaction is to be divided among these payment instruments. These rules may be non-transaction-specific, such that a user can re-use a payment plan over time to complete multiple transactions. In one embodiment, a user can specify an order in which the payment instruments are to be applied, and can specify per-transaction maximum monetary amounts to be charged to specific instruments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

September 27, 2022